Citation Nr: 1758829	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left inguinal hernia disorder.

4. Entitlement to an initial increased rating in excess of 10 percent for the period prior to February 3, 2015, and in excess of 20 percent for the period from February 3, 2015, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1973.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Veteran testified before the undersigned in a February 2015 videoconference hearing. The transcript is associated with the record.

This matter was previously remanded by the Board in January 2015. With regard to the issue of entitlement to service connection for a left inguinal hernia disorder, the Board finds that there has been substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In January 2015, the Board also remanded the issues of entitlement to service connection for a right inguinal hernia disorder and claustrophobia. Since the January 2015 remand, the Agency of Original Jurisdiction (AOJ) has granted entitlement to service connection for a right inguinal hernia disorder and service connection for posttraumatic stress disorder (claimed as claustrophobia). Given that this represents a grant of the benefits in full, the issues are no longer before the Board on appeal.

The issue of entitlement to service connection for a right shoulder disorder secondary to the service-connected left clavicle disability and the issue of entitlement to service connection for a dental disorder for treatment purposes only were raised by the record, and were previously referred to the AOJ for adjudication in the January 2015 Board remand. However, the matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are once again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to entitlement to service connection for a back disorder, entitlement to service connection for a right knee disorder, and entitlement to an initial increased rating in excess of 10 percent for the period prior to February 3, 2015, and in excess of 20 percent for the period from February 3, 2015, forward, for a left clavicle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

1. The Veteran's left inguinal hernia disorder is not causally or etiologically related to his active military service.


CONCLUSION OF LAW

1. The criteria for entitlement to service connection for a left inguinal hernia disorder have not been established. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303 (d) (2017); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2017). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303 (b) (2017). However, as will be explained below, the Veteran has been diagnosed with a left inguinal hernia, which is not a listed chronic condition. See 38 C.F.R. Â§Â§ 3.303 (b), 3.307, 3.309(a) (2017). Therefore, the presumptive provisions of service connection do not apply.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, a lay witness is competent to provide testimony or statements relating to observed symptoms or facts within the ambit of the witness's personal knowledge. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). However, a layperson is generally not competent to determine issues requiring specialized knowledge or training. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jones v. Brown, 7 Vet. App. 134, 137 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). However, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001); Gilbert, 1 Vet. App. at 49.

First, the Board notes that the Veteran has a current disability, having been diagnosed a left inguinal hernia. See January 2016 VA examination. Therefore, the first element of Hickson has been satisfied. See Hickson, 12 Vet. App. at 253.

As for the second element of direct service connection under Hickson, an in-service incurrence of a disease or injury, the Veteran asserts that his left hernia is the result of him lifting heavy equipment in service (up to 150 pounds). See February 2015 hearing transcript. Post-service treatment records dated November 1988 note a history of right and left inguinal hernia dating to the mid-1970s; however, a specific date was not noted. Affording the Veteran the benefit of the doubt and viewing the Veteran as a reliable historian as to his service and his report of activities in service, the Board finds that the second prong of Hickson, an in-service incurrence, has been satisfied in this case. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Hickson, 12 Vet. App. at 253. 

With two of the three criteria for service connection satisfied, the instant claim turns on whether there is a nexus between the Veteran's current disability and the injury or event that occurred in service. See 38 U.S.C.A. § 5107 (a); see Hickson, 12 Vet. App. at 253. Having reviewed the record, the Board finds that the competent and probative evidence of record is against finding a nexus between the Veteran's left inguinal hernia and his military service.

The Veteran was afforded a VA examination in January 2016. The examiner noted the Veteran's assertion that he has two bubbles when he got out of service in his lower abdomen, with his right worse than the left. As the medical evidence of record indicates, and as the Veteran reports and VA examiner notes, the Veteran's right inguinal hernia was repaired at or soon after his discharge from service, with his right inguinal hernia repaired before the Veteran's left inguinal hernia was repaired. As noted by the January 2016 VA examiner, "The left repair did not occur until 1988 according to the evidence. The 1988 operative report history noted that the left hernia has been present for a few weeks." The VA examiner opined that "the Veteran's left inguinal hernia condition was less than as likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness." The VA examiner supported his opinion with the following rationale: "It is the opinion of the author that it is not plausible that there was a left inguinal hernia at the time of discharge. If a left inguinal hernia was present it too would have been repaired at or about the same time as the right side was repaired back in the 1970's proximal to discharge." 

The Veteran has asserted the left inguinal hernia had its onset in service and that he has have symptoms since service. However, the Board finds the January 2016 VA examiner's opinion to be adequately supported by medical knowledge and facts. Specifically, the VA examiner reviewed the Veteran and his claims file, and sufficiently noted the Veteran's assertions and service treatment records. Thus, the examiner's opinion is entitled to probative weight as the examiner reviewed the history and provided an opinion supported by a rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (referring to the need for medical opinions to be supported by sufficient facts and data); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA may consider only independent medical evidence to support its findings and is not permitted to decide a claim based upon its own unsubstantiated medical conclusions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). While VA is not compelled to accept a medical opinion, VA must point to a medical basis other than its own unsubstantiated opinion to support a decision based on a conclusion contrary to that the medical examiner. Id. In the present case, the Board can identify no basis in the record for finding that the VA examiner's opinion does not represent sound medical reasoning and accurate consideration of the record evidence. The Board thus concludes that a preponderance of the evidence establishes that the Veteran's left inguinal hernia is not related to or the result of his service.

While competent to report his experiences in service and his past and current symptoms, the Veteran has presented no probative clinical evidence of a nexus between his left inguinal hernia disability and his military service. As a layperson, the Veteran is not competent to associate his currently diagnosed disability to his service. Such opinion requires specific medical training. In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his disability and his military service to be of no probative value. See Layno, 6 Vet. App. at 469-70 (1994); Jones, 7 Vet. App. at 137 (1994); see also 38 C.F.R. § 3.159 (a)(1) (2017).

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left inguinal hernia. Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise. The benefit sought on appeal is accordingly denied. See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a left inguinal hernia disorder is denied.


REMAND

The Board remands the issues for additional development and adjudication. 

In the January 2015 remand, the Board directed the AOJ to afford the Veteran a VA examination of his back and right knee disabilities to determine their etiologies. Accordingly, the Veteran was afforded VA examinations of his back and right knee disabilities in January 2016. The examiner opined that the Veteran's back and right knee disabilities were less likely than not incurred in or caused by the Veteran's in-service injury, event, or illness. The VA examiner provided the following rationale regarding the back disability, "The service treatment record does not identify any ongoing complaint of a back problem. Nexus between the present back diagnoses cannot be made to military service based on available document." Similarly, the VA examiner provided the following rationale regarding the right knee disability, "The author is unable to locate any ongoing documentation in the service treatment record regarding a knee condition. Nexus between present diagnoses cannot be made to military service based on available document evidence."

As set-forth in the Board's previous remand, the Veteran asserts that his claimed back and right knee disabilities were sustained as a result of lifting heavy equipment (up to 150 pounds) during service. Additionally, its noted that the Veteran asserts that he injured his knee and back during a flag-football game in service. The VA examiner is reminded that though the absence of documented treatment in service or thereafter may be considered, such is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford, 3 Vet. App. at 89. Instead, in rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions regarding his injuries in-service. Therefore, upon remand, the Board directs the VA examiner to an addendum opinion regarding the etiology of the Veteran's diagnosed disabilities with consideration of the Veteran's assertions as to his in-service injuries. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that the examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service).

Pertaining to the issue of entitlement to an increased initial rating for a left clavicle disability, the January 2015 Board remanded the issue for a VA examination. The Veteran was afforded a VA examination, however, since the last Board remand, the Court decided Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016). According to Correia v. McDonald, VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. Thus, the issue of entitlement to an increased rating for a left clavicle disability is remanded, as a new examination may yield new evidence regarding this service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA or private treatment records. Should they exist, associate such with the electronic claims record.

2. Thereafter, return the claims file to the January 2016 VA examiner(s) who performed the VA examinations of the Veteran's back disability and left knee disability, if the examiner is unavailable, to another suitably qualified examiner. The VA examiner is to provide an addendum VA medical opinion regarding the etiology of the claimed conditions. If it is determined that another examination(s) is needed to provide the required opinions, the Veteran must be afforded the appropriate VA examination. The examiner must note that the claims file was reviewed. 

After a review of the claims file, the examiner must respond to the following:

a.) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the back disability had its origin in service or is otherwise related to the Veteran's service?

b.) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the right knee disability had its origin in service or is otherwise related to the Veteran's service?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required. The examiner is specifically directed to the Veteran's assertions as to back and right knee disabilities sustained as a result of lifting heavy equipment (up to 150 pounds) during service and during a flag-football game in service. 

The VA examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford, 3 Vet. App. at 89. The examiner should provide an addendum opinion regarding the etiology of the Veteran's diagnosed disabilities with consideration of the Veteran's assertions as to his in-service injuries. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that the examiner should view the Veteran as a reliable historian as to his service and his report of his activities in service).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing directive (1) to the extent possible, provide the Veteran with an appropriate VA examination to determine the severity of his left clavicle disability. The claims file should be made available for review, and the examination report should reflect that such review occurred.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examination should conduct complete range of motion studies. The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The examiner is to describe the Veteran's symptoms associated with the Veteran's left clavicle disability, and note the impact, if any, on his social and occupational functioning. 

All objective and subjective symptoms should be reported in detail.

The examiner should elicit from the Veteran a complete history of any flare-ups of the left clavicle disability. In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's left clavicle disability. The examiner should describe the additional loss, in degrees, if possible.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Ensure that the examination reports are adequate. If any report is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


